DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 10-2-19.
Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, the claim recites an siRNA “with altered single-nucleotide polymorphism SNP rs334(A)” with regard to “normal hemoglobin”.
It is unclear to what sequence the “altered single-nucleotide polymorphism SNP rs334(A)” refers.  It is also unclear what sequence represents “normal hemoglobin.”
Appropriate clarification and correction are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 

generic teachings and laundry lists of components, does not reasonably provide enablement for making and using the broad genera of compositions claimed and further whereby treatment is provided.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to compositions for delivering cargo to the cytoplasm of any cell in vivo or in vitro, which cargo treats sickle cell disease and comprises an exosome and cargo located within the exosome comprising siRNA with altered single-nucleotide polymorphism SNP rs334 (A) for expressing normal hemoglobin, which exosome is optionally isolated from autologous cells of a subject or universal donor, or from a primary cell culture, cell line or combination thereof, or isolated from a stem cell, which cargo optionally further comprises siRNA-N-Acetyl Galactosamine (GalNAc), and which cargo optionally further comprises at least one plasmid optionally comprising an RNA plasmid, a DNA plasmid, a retrovirus, adeno-associated virus (AAV), adenovirus (AdV), or a combination thereof containing a sequence encoding normal hemoglobin, and which exosome optionally further comprises at least one targeting agent optionally comprising a protein epitope, and which cargo optionally further comprises a plasmid comprising a promoter which is optionally CMV, a wild type sequence of rs334, a secreting sequence, and a marker sequence.
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the art and in the specification:
The instant specification provides the following definition of exosome:
The term “exosome” as used herein refers to any extracellular vesicle derived from any body fluid from a human or an animal (e.g., blood), any extracellular vesicle derived from human or animal cell lines, cell cultures, and primary cultures not limited to autologous exosomes, universal donor exosomes, allogenic exosomes, and modified exosomes… (page 7).

 The specification provides generic teachings and laundry lists of cargo molecules and therapeutic agents to be used in future experimental endeavors. The specification fails to provide any details to make and/or use the vast combinations of compositions encompassed by the pending claims.  
Below is an example of the vague guidance provided, and the prophetic nature of the specification as a whole:
FIGS. 1-4 illustrate methods of producing exosomes and cargo, and methods for cargo loading into exosomes. Such improved methods and techniques would be appreciated by one of ordinary skill, especially those for increasing yield of purified exosomes and efficient loading of exosome cargo for use in preclinical and clinical studies. The methods of loading genetic material (e.g., constructs of DNA or RNA, or any type of nucleic acids) directly into exosomes are transformation, transfection and microinjection. In one embodiment, exosomes are extracted, isolated and purified from peripheral blood mononuclear cells (PBMC) circulating in peripheral blood. In such an embodiment, PBMCs are harvested from a patient or a universal donor. PBMCs are isolated and expanded in vitro using closed systems for cell culture. In another embodiment, open systems may be used depending on available resources. PBMCs produce and secrete exosomes into the media of a cell culture. The media can be filtered and exosomes can be sorted by specific parameters and purified to improve exosome quality. (page 8).

…Specifically, the exosomes can be modified (modified exosomes) to have specific targeting agents on their surface. In various examples, the modified exosome may have a targeting agent covering an entire surface or a partial surface of the extracellular vesicle. Thin layer chromatography can be used to optimally separate exosomes and exosome-related products according to specific exosome-associated surface proteins and lipids. An exosome from peripheral blood, for example, would have exosome-related products such as transferrin receptors (immature exosomes), signaling molecules, and similar cellular components. In another embodiment, ionic separation by drift time can be used to optimize isolating exosomes. For example, mass spectrometry may be used to isolate high yields of exosome and exosome-related products on the order of. Ion mobility spectrometry-mass spectrometry may also be performed when physicochemical properties of both the exosome and the cargo need to be defined prior to loading into the exosome. (pages 6-7).

… the exosomes can be modified (modified exosomes) to have specific targeting agents, such as protein epitopes and similar such targeting agents. In various examples, the modified exosome may have a targeting agent covering an entire surface or a partial surface of the extracellular vesicle. …  (page 10).

FIG. 2 illustrates a method for producing autologous exosomes from a body fluid according to an embodiment of the invention. Although the method 200 is illustrated and described as a sequence of steps, its contemplated that various embodiments of the method 200 may be performed in any order or combination and need not include all of the illustrated steps. (page 12).

[Emphases added].
Lu et al (Asian J. Pharmaceutical Sciences, Vol. 13, pages 1-11 (2018)) teach the state of the art concerning exosome-based nucleic acid delivery.  See esp. page 8, section 6:
…[T]o maximize the clinical potential of exosomes, further studies are pressingly needed to solve many contentious issues.  Existing challenges for transforming exosome-based small RNA delivery from bench to bedside include choosing correct cell line, exploring isolation techniques with high efficiency and robust yield, scalable production, efficient loading methods without damaging exosome integrity, gaining an improved insight into the molecular mechanisms of such systems, and examining possible strategies to improve targeting ability.

[Emphasis added].
In light of this unpredictability, and since the specification fails to provide the particular guidance for making and/or using the expansive genera claimed, and since determination of the factors required for making and using the instantly claimed genera are highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.  The examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genera of compositions claimed.  The teachings and figures in the instant application comprise generic and superficial descriptions of the broad genera claimed. 
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (WO 2019/051237), Forrest et al (WO 2017/074688) and Hoban et al (Molecular Therapy, Vol. 24, No. 9, pages 1561-1569 (2016)), the combination in view of Enzensperger et al (EP 3616724), Hoshino et al (Nature, Vol. 527, pages 329-347 (2015)) and Lu et al (Asian J. Pharmaceutical Sciences, Vol. 13, pages 1-11 (2018)), the combination further in view of Dooley et al (US 2019/0060483).
The claims are drawn to compositions for delivering cargo to the cytoplasm of a cell, which cargo treats sickle cell disease, the composition comprising an exosome and cargo located within the exosome, which exosome is optionally isolated from a cell line, a primary cell culture, or a combination thereof, or optionally isolated from autologous cells of a subject, a universal donor, or a stem cell, and which cargo optionally further comprises an siRNA-N- Acetyl Galactosamine (GalNAc) construct, a CRISPR-CAS9 system, a Zinc finger, a single base editor, or a combination thereof, which cargo optionally comprises a viral vector containing at least one sequence encoding normal hemoglobin comprising altered SNP rs334, which plasmid comprises a promoter, wild type sequence of rs334, and a secreting sequence, which cargo comprises at least one plasmid optionally comprising a retrovirus, an adeno- associated virus (AAV), an RNA plasmid, a DNA plasmid, or a combination thereof, which plasmid optionally comprises a promoter optionally comprising a cytomegalovirus promoter, a wild type sequence of rs334, a secreting sequence, and a marker sequence optionally encoding green fluorescent protein.
Liang et al (WO 2019/051237) teach compositions for delivering cargo to the cytoplasm of a cell, which cargo treats sickle cell disease, the composition comprising a siRNA, CRISPR-CAS9 system, a Zinc finger, a single base editor, or a combination thereof, which cargo optionally comprises a viral vector containing at least one sequence encoding normal hemoglobin comprising altered SNP rs334, which plasmid comprises a promoter, wild type sequence of rs334, and a secreting sequence, which cargo comprises at least one plasmid optionally comprising a retrovirus, an adeno- associated virus (AAV), an RNA plasmid, a DNA plasmid, or a combination thereof, which  plasmid comprises a promoter optionally comprising a cytomegalovirus promote, a wild type sequence of rs334, a secreting sequence, and a marker sequence optionally encoding green fluorescent protein (see esp. Abstract,  ¶¶ 0001-0008, 0048, 0069, 0172, 0434).
Forrest et al (WO 2017/074688) teach the diagnosing of sickle cell disease for treatment in correcting rs334 (T) mutation as follows:
Beta thalassemias (β thalassemias) are a group of inherited blood disorders. They are caused by reduced or absent synthesis of the beta subunit of hemoglobin that result in variable outcomes ranging from severe anemia to clinically asymptomatic individuals. One form of β thalassemias is commonly referred to as sickle cell anemia. The disease is caused by a single-base polymorphism, SNP rs334, in the beta subunit (β-globin) hemoglobin gene. rs334(A) encodes the normal Hb A form of (adult) hemoglobin. rs334(T) encodes the sickling form of hemoglobin, Hb S. Thus, the "normal" allele is A, whereas the mutated one is T. Only individuals homozygous for this allele, in other words having the rs334(T;T) genotype, will have sickle cell anemia.

An allele specific RPA method was developed and optimized for determining the presences or absence of the rs334(A) to rs334(T) polymorphism of β-globulin using restriction endonuclease Ddel and Hpyl66II (FIG 4 and 5).

Wild type (A) contains Ddel restriction endonuclease target sequence
(CTNAG).

ATCTGACTCCTGAGGAGAAGTCTGCCGTTACTGCCCTGTGGGGCAAGGT
(SEQ ID NO: 1)

The variant (T) allele differs from Hpy 166II restriction endonuclease target sequence (GTN AC) by 1 base:

ATCTGACTCCTGTGGAGAAGTCTGCCGTTACTGCCCTGTGGGGCAAGGT
(SEQ ID NO: 2)

Hoban et al (Molecular Therapy, Vol. 24, No. 9, pages 1561-1569 (2016)) (See IDS filed 2-25-20) teach CRISPR/Cas9 mediated correction of the sickle mutation in human CD34+ cells derived from hematopoietic stem and progenitor cells from sickle cell disease patients, and providing production of wild type hemoglobin (see entire document, esp. the abstract, introduction on pages 1561, results on pages 1562-1563, Discussion on pages 1564-1565).


Enzensperger et al (EP 3616724) teach the characterization and synthesis of GalNac nanoparticles  for measuring hemoglobin concentration of erythrocytes (see esp. Example 5):
Example 5: Characterization of inventive nanoparticles

Nanoparticles of Gal-NAc- PLGA were produced with constant parameters and reproduced according to the protocol as follows:

- Size: Measurement of the size of the various nanostructured delivery systems dissolved in deionized water by dynamic light scatter (for example, Zetasizer (Malvern Instruments GmbH)) or by electron micrographs.

- Shape: Determination of shape by electron micrographs.
- Charge: Measurement of the various nanostructured delivery systems dissolved in deionized water using a Zetasizer (Malvern Instruments GmbH) by determining the electrophoretic signal (zeta potential, surface charge).

- Endotoxins: Endotoxin measurement by LAL chromogenic assay according to D. E. Guilfoyle, et al., Evaluation of a chromogenic procedure for use with the Limulus lysate assay of bacterial endotoxins drug products, J Parenter Sci Technol, 1985, 39(6): pp. 233-6.

- Hemolysis: Measurement of the hemoglobin concentration of erythrocytes which were incubated with the particles in physiological buffer for one hour. The measurable hemoglobin concentration in the supernatant increases when there is damage to the erythrocyte membrane.

- Aggregation: Measurement of the absorption of erythrocytes incubated with the polymers in physiological buffer. Samples with cell aggregates show a lower absorption than homogeneously distributed non-aggregated cells. tabl0001 A B C D Size [nm] 80 100 93 185 PDI 0,13 0,10 0,21 0,18 Zeta potential -12 -10 -20 -17 A: Gal-NAc-targeted nanoparticles from example 4 with 2.5% encapsulated Neutral-lipid orange:

B: Untargeted nanoparticles (PLGA/PVA) with 2.5% encapsulated Neutral-lipid orange
C: Gal-NAc-targeted nanoparticles from example 4 with 4% BIM (PKC inhibitor)
D: Gal-NAc-targeted nanoparticles from example 4 10% AS605230 (PI3 kinase inhibitor)

Hoshino et al (Nature, Vol. 527, pages 329-347 (2015)) teach compositions comprising an exosome and a cargo comprising at least one plasmid comprising a therapeutic molecule, which exosome is isolated from autologous cells of a patient, and which plasmid optionally comprises an RNA or DNA plasmid or any combination thereof (see esp. text on page 329, 333, Methods of Exosome purification, characterization and analyses, Exosome treatment and labelling, Knockdown and overexpression cell preparation, page 336, Human studies, page 337).
Lu et al (Asian J. Pharmaceutical Sciences, Vol. 13, pages 1-11 (2018)) (See IDS filed 2-25-20) teach exosome based nucleic acid delivery for treatment of various diseases and conditions (see esp. Fig. 2, Table 1, Table 2).
Dooley et al (US 2019/0060483) teach exosomes comprising protein epitopes and a marker protein comprising green fluorescent protein (see esp. para 0215).
It would have been obvious to target and correct the altered SNP rs334 site of hemoglobin in sickle cell patients because this mutation was well known in the art to be associated with sickle cell as taught previously by Liang, Forrest and Hoban.  One would have utilized exosome delivery agents to target the appropriate cells harboring the SNP rs334 mutation because Hoshino and Lu had previously disclosed the various forms and origins of exosomal delivery devices to target appropriate cells for treating disease or conditions in a subject.  It was also well known in the art that attaching GalNAc entities to the delivery devices (nanoparticles) provide enhanced target to erythrocytes which harbor hemoglobin, as taught previously by Enzensperger.
In light of these teachings, one of ordinary skill in the art at the time of filing would have reasonably expected that the instantly claimed compositions would provide enhanced delivery and lowered toxicity to appropriate target cells in a subject for treating sickle cell.  For these reasons, the instant invention would have been obvious to one of ordinary skill in the art the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
8-29-22

/JANE J ZARA/Primary Examiner, Art Unit 1635